PER CURTAM.
On the facts, the fellow servant doctrine was not involved, nor did the case turn upon the proposition that a master employer must furnish a safe place to work, but rather on the question how far the plaintiff below assumed the risk in the place he was called to work. Where a carpenter is called to work in and about moving machinery, by adding to or repairing the same, he assumes the risk as to all apparent dangers, but not as to undiscovered hidden dangers, of which.the master -is or should be aware and does not warn him. Under the evidence, the case was necessarily submitted to the jury, and the instructions given by the court show no reversible error. The judgment of the Circuit Court is affirmed.